            Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 1 of 15



                                                                        Hon. Judge Barbara J. Rothstein
 1
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                        FOR THE WESTERN DISTRICT OF WASHINGTON

10   ALBERTO RIVERA MONROY and
     IRMA PARRA-RIVERA, husband                          No.: 2:21-cv-00813-BJR
11   and wife,
                    Plaintiffs,
12                                                       DEFENDANT MTC FINANCIAL INC. d/b/a
                                                         TRUSTEE CORPS’ ANSWER AND
13          vs.                                          AFFIRMATIVE DEFENSES TO
                                                         PLAINTIFFS’ COMPLAINT
14   REAL TIME RESOLUTIONS, INC.,
     MORTGAGE ELECTRONIC
15   REGISTRATION SYSTEMS, INC., and MTC
     FINANCIAL INC. d/b/a TRUSTEE CORPS.
16

17                          Defendants.

18

19          Defendant MTC Financial, Inc., d/b/a Trustee Corps (“Trustee Corps”), by and through
20   its attorney of record, Michael S. DeLeo of Peterson Russell Kelly Livengood PLLC, and
21   submits its Answer and Affirmative Defenses to Plaintiffs Alberto Rivera Monroy and Irma
22   Parra-Rivera’s (“Plaintiffs”) Complaint (“Complaint”). Plaintiffs’ initial paragraph of the
23   Complaint is not numbered and consists in a broad narrative of Plaintiffs’ view of the case, to
24   which no Answer should be required. To the extent the narrative can be construed as making
25   factual allegations about other parties, Trustee Corps lacks knowledge or information sufficient
26   to form a belief as to the truth of those allegations, and therefore denies them. To the extent it
27
     DEFENDANT MTC FINANCIAL INC. D/B/A                  P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                           1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                 Bellevue, Washington 98004-8341
     COMPLAINT - 1                                       TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
             Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 2 of 15




 1   can be construed as making factual allegations about Trustee Corps, Trustee Corps denies them.
 2   Trustee Corps also denies all allegations by Plaintiffs that there was a proper reconveyance as
 3   Plaintiffs assert.
 4                                            IV.    PARTIES
 5           1.      Answering Paragraph 1 of the Complaint, Trustee Corps states that Plaintiffs
 6   appear to be referring to the property being foreclosed (the “Property”) and therefore admits.
 7           2.      Answering Paragraph 2 of the Complaint, Trustee Corps states that Plaintiffs
 8   appear to properly identify RTR as the beneficiary of the subject Deed of Trust (“DOT”) with an
 9   office in Dallas and therefore admits.
10           3.      Paragraph 3 of the Complaint consists primarily of legal conclusions and to which
11   no response should be required from Trustee Corps. To the extent an answer may be required,
12   Trustee Corp denies all allegations inconsistent with the written documents related to this
13   foreclosure.
14           4.      Answering Paragraph 4 of the Complaint, Trustee Corps admits that it is a
15   Washington corporation and that its business includes performing as a non-judicial foreclosure
16   trustee. Trustee Corps admits that it issued the Notice of Sale dated May 25, 2021 (the “NOTs”)
17   regarding the DOT. Trustee Corps denies the remaining allegations in this paragraph.
18           5.      Paragraph 5 of the Complaint consists of legal conclusions to which no response
19   should be required. To the extent a response is required, Trustee Corps admits that it issued the
20   NOTs regarding the DOT. Trustee Corps denies the remaining allegations in this paragraph.
21                                V.      JURISDICTION AND VENUE
22           6.      Paragraph 6 of the Complaint consists of legal conclusions and to which no
23   response should be required from Trustee Corps. To the extent an answer may be required,
24   Trustee Corp denies any violation.
25

26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                 P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                          1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                Bellevue, Washington 98004-8341
     COMPLAINT - 2                                      TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
             Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 3 of 15




 1          7.      Paragraph 7 of the Complaint consists of legal conclusions and to which no
 2   response should be required from Trustee Corps. To the extent an answer may be required,
 3   Trustee Corp denies any violation.
 4          8.      Paragraph 8 of the Complaint consists of legal conclusions and to which no
 5   response should be required from Trustee Corps. To the extent an answer may be required,
 6   Trustee Corp denies any violation. Trustee Corps agrees that it should have only nominal
 7   defendant status.
 8          9.      Paragraph 9 of the Complaint consists of legal conclusions and to which no
 9   response should be required from Trustee Corps.
10          10.     Paragraph 10 of the Complaint consists of legal conclusions and to which no
11   response should be required from Trustee Corps. To the extent an answer may be required,
12   Trustee Corp denies any unlawful acts but admits that venue is proper due to defendants doing
13   business here and Plaintiffs residing here.
14                                  VI.        FACTUAL ALLEGATIONS
15          11.     Answering paragraph 11 of the Complaint, and based on information and belief,
16   Trustee Corps admits that Plaintiffs obtained two loans on the same day based on deeds of trust
17   both dated February 27, 2007. Trustee Corps admits the recording of the DOT under recording
18   number ending 1246. Trustee Corps admits to the existence of the Substitution of Trustee and
19   Deed of Reconveyance assigned recording number 20090603001231 (the “Alleged
20   Reconveyance”) but denies it has the effect alleged by Plaintiffs and points out that it is facially
21   inconsistent with Plaintiffs’ position.
22          12.     Answering paragraph 12 of the Complaint, Trustee Corps admits that it received a
23   foreclosure referral; denies that the exhibit is the referral; and deny the remaining allegations due
24   to lack of knowledge to for a belief as to the allegation.
25          13.     Answering paragraph 13 of the Complaint, Trustee Corps denies the joint
26   reference to RTR and Trustee Corps here and throughout the Complaint. Trustee Corps also
27
     DEFENDANT MTC FINANCIAL INC. D/B/A                   P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                            1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                  Bellevue, Washington 98004-8341
     COMPLAINT - 3                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
             Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 4 of 15




 1   denies Plaintiffs allegations regarding the Alleged Reconveyance and incorporates its response to
 2   paragraph 11. Trustee Corps admits to receiving the Beneficiary Declaration and the Assignment
 3   of Deed of Trust, and issuing the Notice of Default and Notice of Sale.
 4           14.     Answering paragraph 14 of the Complaint, Trustee Corps states the Alleged
 5   Reconveyance speaks for itself, incorporates its response to paragraph 11, and denies all
 6   allegations not admitted.
 7           15.     Paragraph 15 of the Complaint contains argument and conclusory allegations to
 8   which no response should be required. To the extent a response is required, Trustee Corps denies
 9   that the referenced title commitment has the effect alleged by Plaintiffs and denies all allegations
10   inconsistent with the actual referenced documents and denies all allegations not admitted.
11           16.     Paragraph 16 of the Complaint contains argument and conclusory allegations to
12   which no response should be required. To the extent a response is required, Trustee Corps denies
13   the effect of the Alleged Reconveyance as asserted by Plaintiffs. Trustee Corps admits issuing
14   the Notice of Default which speaks for itself and denies all allegations not admitted or that are
15   contrary to the Notice of Default.
16           17.     Answering paragraph 17 of the Complaint, Trustee Corps admits the Assignment
17   was made and denies the remaining allegations.
18           18.     Paragraph 18 of the Complaint contains allegations against RTR and therefore no
19   response should be required from Trustee Corps. And Trustee Corps denies all allegations not
20   consistent with the referenced written documents and denies the Alleged Reconveyance has the
21   effect asserted by Plaintiffs.
22           19.     Paragraph 19 of the Complaint contains allegations against RTR and therefore no
23   response should be required from Trustee Corps. And Trustee Corps denies all allegations not
24   consistent with the referenced written document.
25

26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                  P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                           1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                 Bellevue, Washington 98004-8341
     COMPLAINT - 4                                       TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
            Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 5 of 15




 1          20.     Answering paragraph 20 of the Complaint, Trustee Corps admits it issued the
 2   Notice of Sale which speaks for itself and denies all Plaintiffs’ allegations inconsistent with the
 3   document.
 4          21.     Paragraph 21 of the Complaint contains argument and conclusory allegations to
 5   which no response should be required. To the extent a response is required, Trustee Corps denies
 6   the effect of the Alleged Reconveyance as asserted by Plaintiffs and denies all allegations not
 7   admitted.
 8          22.     Answering paragraph 22 of the Complaint, Trustee Corps admits the first
 9   sentence. Trustee Corps denies the effect of the Alleged Reconveyance as asserted by Plaintiffs
10   and denies it committed any violation. All allegations not admitted are denied.
11          23.     Paragraph 23 of the Complaint contains argument and conclusory allegations to
12   which no response should be required. To the extent a response is required, Trustee Corps denies
13   the effect of the Alleged Reconveyance as asserted by Plaintiffs and denies all allegations not
14   admitted because it lacks knowledge on which to form a belief.
15                                     VII.   CAUSES OF ACTION
16    CLAIM ONE: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
17          24.     Paragraph 24 of the Complaint re-alleges the foregoing paragraphs and Trustee
18   Corps re-alleges its responses to those paragraphs as though fully set forth here.
19          25.     Paragraph 25 of the Complaint contains argument and conclusory allegations to
20   which no response should be required. To the extent a response is required, Trustee Corps
21   admits the identification of RTR and denies all allegations not admitted based on lack of
22   information to form a belief.
23          26.     Paragraph 26 of the Complaint contains argument and conclusory allegations to
24   which no response should be required. To the extent a response is required, Trustee Corps denies
25   the effect of the Alleged Reconveyance as asserted by Plaintiffs and denies any violation.
26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                  P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                           1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                 Bellevue, Washington 98004-8341
     COMPLAINT - 5                                       TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
               Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 6 of 15




 1             27.   Paragraph 27 of the Complaint contains argument and conclusory allegations to
 2   which no response should be required. To the extent a response is required, Trustee Corps denies
 3   the effect of the Alleged Reconveyance as asserted by Plaintiffs, denies the agency relationship
 4   asserted by Plaintiffs, and denies all remaining allegations based on lack of knowledge to form a
 5   belief.
 6             28.   Paragraph 28 of the Complaint contains argument and conclusory allegations to
 7   which no response should be required and is directed at RTR. To the extent a response is
 8   required, Trustee Corps denies the effect of the Alleged Reconveyance as asserted by Plaintiffs.
 9             29.   Paragraph 29 of the Complaint contains argument and conclusory allegations to
10   which no response should be required. Paragraph 29 is directed to RTR and therefore no
11   response should be required. To the extent a response is required, Trustee Corps denies the effect
12   of the Alleged Reconveyance as asserted by Plaintiffs. Trustee Corps denies any allegation not
13   previously addressed and direct to it.
14             30.   Paragraph 30 of the Complaint contains argument and conclusory allegations to
15   which no response should be required. To the extent a response is required, Trustee Corps denies
16   the effect of the Alleged Reconveyance as asserted by Plaintiffs and denies the application of the
17   FDCPA to its activities in this case.
18             31.   Paragraph 31 of the Complaint contains argument and conclusory allegations to
19   which no response should be required. To the extent a response is required, Trustee Corps denies
20   the effect of the Alleged Reconveyance as asserted by Plaintiffs and denies any alleged violation.
21             32.   Paragraph 32 of the Complaint contains argument and conclusory allegations to
22   which no response should be required. To the extent a response is required, Trustee Corps denies
23   the effect of the Alleged Reconveyance as asserted by Plaintiffs, denies any alleged violation,
24   and denies that it caused or is liable to Plaintiffs for any asserted damages.
25

26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                   P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                            1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                  Bellevue, Washington 98004-8341
     COMPLAINT - 6                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
            Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 7 of 15




 1    CLAIM TWO: VIOLATION OF REAL ESTATE SETTLEMENT PROCEDURES ACT
 2          33.     Paragraph 33 of the Complaint re-alleges the foregoing paragraphs and Trustee
 3   Corps re-alleges its responses to those paragraphs as though fully set forth here.
 4          34.     Paragraph 34 of the Complaint contains argument and conclusory allegations and
 5   is directed to RTR and therefore no response is required from Trustee Corps. To the extent a
 6   response is required, Trustee Corps denies any allegation directed to it.
 7          35.     Paragraph 35 of the Complaint contains argument and conclusory allegations and
 8   is directed to RTR and therefore no response is required from Trustee Corps. To the extent a
 9   response is required, Trustee Corps denies any allegation directed to it.
10          36.     Paragraph 34 of the Complaint contains argument and conclusory allegations and
11   is directed to RTR and therefore no response is required from Trustee Corps. To the extent a
12   response is required, Trustee Corps denies any allegation directed to it.
13                     CLAIM THREE: VIOLATION OF DEED OF TRUST ACT
14          37.     Paragraph 37 of the Complaint re-alleges the foregoing paragraphs and Trustee
15   Corps re-alleges its responses to those paragraphs as though fully set forth here.
16          38.     Paragraph 38 of the Complaint contains argument and conclusory allegations and
17   is directed to other defendants and therefore no response is required from Trustee Corps. To the
18   extent a response is required, Trustee Corps denies any allegation directed to it.
19          39.     Answering paragraph 39 of the Complaint, Trustee Corps denies.
20          40.     Paragraph 40 of the Complaint contains argument and conclusory allegations and
21   therefore no response is required from Trustee Corps. To the extent a response is required,
22   Trustee Corps denies any allegation directed to it.
23                           CLAIM FOUR: DECLARATORY JUDGMENT
24          41.     Paragraph 41 of the Complaint re-alleges the foregoing paragraphs and Trustee
25   Corps re-alleges its responses to those paragraphs as though fully set forth here.
26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                    P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                             1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                   Bellevue, Washington 98004-8341
     COMPLAINT - 7                                         TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
               Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 8 of 15




 1             42.     Paragraph 42 of the Complaint contains argument and conclusory allegations to
 2   which no response should be required. To the extent a response is required, Trustee Corps denies
 3   the effect of the Alleged Reconveyance as asserted by Plaintiffs. The remaining allegations are
 4   denied based on lack of information to form a belief.
 5             43.     Paragraph 43 of the Complaint contains argument and conclusory allegations to
 6   which no response should be required. To the extent a response is required, Trustee Corps denies
 7   the effect of the Alleged Reconveyance as asserted by Plaintiffs and denies the joint reference to
 8   Defendants. Trustee Corps denies all other allegations based on lack of information to form a
 9   belief.
10             44.     Paragraph 44 of the Complaint contains argument and conclusory allegations and
11   therefore no response is required from Trustee Corps. To the extent a response is required,
12   Trustee Corps admits that there is a controversy, that Plaintiffs are seeking declaratory relief, and
13   deny all other allegations.
14             45.     Paragraph 45 of the Complaint contains argument and conclusory allegations and
15   therefore no response is required from Trustee Corps. To the extent a response is required,
16   Trustee Corps admits that Plaintiffs are seeking declaratory relief and denies any other allegation
17   directed to it.
18     CLAIM FIVE: VIOLATION OF WASHINGTON CONSUMER PROTECTION ACT
19             46.     Paragraph 46 of the Complaint re-alleges the foregoing paragraphs and Trustee
20   Corps re-alleges its responses to those paragraphs as though fully set forth here.
21             47.     Paragraph 47 of the Complaint contains argument and conclusory allegations and
22   therefore no response is required from Trustee Corps. To the extent a response is required,
23   Trustee Corps admits that the CPA requires Plaintiffs to carry their burden and establish various
24   legal elements. Trustee Corp denies any factual allegation directed to it, denies liability for any
25   damages, and denies any alleged violation.
26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                  P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                           1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                 Bellevue, Washington 98004-8341
     COMPLAINT - 8                                       TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
             Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 9 of 15




 1           48.     Paragraph 48 of the Complaint contains argument and conclusory allegations and
 2   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
 3   response is required, Trustee Corps denies any allegation directed to it and denies all other
 4   allegations based on lack of information to form a belief.
 5           49.     Paragraph 49 of the Complaint contains argument and conclusory allegations and
 6   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
 7   response is required, Trustee Corps denies any allegation directed to it and denies all other
 8   allegations based on lack of information to form a belief.
 9           50.     Paragraph 50 of the Complaint contains argument and conclusory allegations and
10   is directed to RTR and therefore no response is required from Trustee Corps. To the extent a
11   response is required, Trustee Corps denies any allegation directed to it and denies all other
12   allegations based on lack of information to form a belief.
13           51.     Paragraph 51 of the Complaint contains argument and conclusory allegations and
14   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
15   response is required, Trustee Corps denies any allegation directed to it and denies all other
16   allegations based on lack of information to form a belief.
17           52.     Answering Paragraph 52 of the Complaint, Trustee Corps admits that it is a
18   Washington corporation and that its business includes performing as a non-judicial foreclosure
19   trustee, but that is not necessarily its sole business and it is not necessary true that its business
20   “often” results in the loss of a homestead and therefore deny the allegation based on lack of
21   statistical information. Trustee Corps admits that its efforts could go outside the State of
22   Washington. To the extent there are allegations they are legal conclusions and no response is
23   required.
24           53.     Paragraph 53 of the Complaint contains argument and conclusory allegations and
25   therefore no response is required from Trustee Corps. To the extent a response is required,
26   Trustee Corps admits that it performs verification and other steps in the foreclosure process and
27
     DEFENDANT MTC FINANCIAL INC. D/B/A                    P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                             1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                   Bellevue, Washington 98004-8341
     COMPLAINT - 9                                         TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
            Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 10 of 15




 1   that includes obtaining and reviewing title documents and a trustee sale guarantee and that the
 2   trustee sale guarantee fee is included as a cost. All other factual allegations against Trustee
 3   Corps are denied and Trustee Corps denies any violation and denies liability to Plaintiffs.
 4          54.     Paragraph 54 of the Complaint contains argument and conclusory allegations and
 5   therefore no response is required from Trustee Corps. To the extent a response is required,
 6   Trustee Corps denies any violation, denies that it did anything deceptive, and denies the joint
 7   reference to it and other defendants.
 8          55.     Paragraph 55 of the Complaint contains argument and conclusory allegations and
 9   therefore no response is required from Trustee Corps. To the extent a response is required,
10   Trustee Corps denies the joint reference to Defendants, denies that it committed any violation,
11   and denies that it cause any injury or damage stemming from and alleged violation to Plaintiffs.
12   Trustee Corps denies any further allegations against it and denies all other allegations based on
13   lack of information to form a belief.
14                        CLAIM SIX: NEGLIGENT MISREPRESENTATION
15          56.     Paragraph 56 of the Complaint re-alleges the foregoing paragraphs and Trustee
16   Corps re-alleges its responses to those paragraphs as though fully set forth here.
17          57.     Paragraph 57 of the Complaint contains argument and conclusory allegations and
18   therefore no response is required from Trustee Corps. To the extent a response is required,
19   Trustee Corps denies any allegation directed to it.
20          58.     Paragraph 58 of the Complaint contains argument and conclusory allegations and
21   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
22   response is required, Trustee Corps denies any allegation directed to it and denies all other
23   allegations based on lack of information to form a belief.
24          59.     Paragraph 59 of the Complaint contains argument and conclusory allegations and
25   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                    P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                             1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                   Bellevue, Washington 98004-8341
     COMPLAINT - 10                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
            Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 11 of 15




 1   response is required, Trustee Corps denies any allegation directed to it and denies all other
 2   allegations based on lack of information to form a belief.
 3          60.     Paragraph 60 of the Complaint contains argument and conclusory allegations and
 4   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
 5   response is required, Trustee Corps denies any allegation directed to it and denies all other
 6   allegations based on lack of information to form a belief.
 7          61.     Paragraph 61 of the Complaint contains argument and conclusory allegations and
 8   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
 9   response is required, Trustee Corps denies any allegation directed to it and denies all other
10   allegations based on lack of information to form a belief.
11          62.     Paragraph 62 of the Complaint contains argument and conclusory allegations and
12   is directed to RTR and therefore no response is required from Trustee Corps. To the extent a
13   response is required, Trustee Corps denies any allegation directed to it and denies all other
14   allegations based on lack of information to form a belief.
15          63.     Paragraph 63 of the Complaint contains argument and conclusory allegations and
16   is directed to RTR and therefore no response is required from Trustee Corps. To the extent a
17   response is required, Trustee Corps denies any allegation directed to it and denies all other
18   allegations based on lack of information to form a belief.
19          64.     Paragraph 64 of the Complaint contains argument and conclusory allegations and
20   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
21   response is required, Trustee Corps denies any allegation directed to it and denies all other
22   allegations based on lack of information to form a belief.
23          65.     Answering paragraph 65 of the Complaint, Trustee Corps admits that its business
24   included non-judicial foreclosure and that it generates documents and records them which impact
25   the land records. Trustee Corps denies the allegations regarding compensation as being wholly
26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                  P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                           1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                 Bellevue, Washington 98004-8341
     COMPLAINT - 11                                      TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
            Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 12 of 15




 1   accurate and deny all other allegations based on lack of sufficient information and / or lack of
 2   clarity in the allegation to form a belief.
 3           66.     Answering paragraph 66 of the Complaint, Trustee Corps denies.
 4           67.     Answering paragraph 67 of the Complaint, Trustee Corps denies.
 5                                     CLAIM SEVEN: NEGLIGENCE
 6           68.     Paragraph 68 of the Complaint re-alleges the foregoing paragraphs and Trustee
 7   Corps re-alleges its responses to those paragraphs as though fully set forth here.
 8           69.     Paragraph 69 of the Complaint contains argument and conclusory allegations and
 9   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
10   response is required, Trustee Corps denies any allegation directed to it and denies all other
11   allegations based on lack of information to form a belief.
12           70.     Paragraph 70 of the Complaint contains argument and conclusory allegations and
13   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
14   response is required, Trustee Corps denies any allegation directed to it and denies all other
15   allegations based on lack of information to form a belief.
16           71.     Paragraph 71 of the Complaint contains argument and conclusory allegations and
17   is directed to RTR and therefore no response is required from Trustee Corps. To the extent a
18   response is required, Trustee Corps denies any allegation directed to it and denies all other
19   allegations based on lack of information to form a belief.
20           72.     Paragraph 72 of the Complaint contains argument and conclusory allegations and
21   is directed to RTR and therefore no response is required from Trustee Corps. To the extent a
22   response is required, Trustee Corps denies any allegation directed to it and denies all other
23   allegations based on lack of information to form a belief.
24           73.     Paragraph 73 of the Complaint contains argument and conclusory allegations and
25   is directed to MERS and therefore no response is required from Trustee Corps. To the extent a
26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                  P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                           1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                 Bellevue, Washington 98004-8341
     COMPLAINT - 12                                      TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
            Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 13 of 15




 1   response is required, Trustee Corps denies any allegation directed to it and denies all other
 2   allegations based on lack of information to form a belief.
 3           74.     Answering paragraph 74 of the Complaint, Trustee Corps admits that its business
 4   included non-judicial foreclosure and that it performs analysis and verification. Trustee Corps
 5   admits to the statutory duties of a trustee and deny all allegations contrary to a trustee’s legal
 6   duties. Trustee Corps denies that it failed to fully its duties, denies that it committed any
 7   violation, denies all allegations not admitted.
 8           75.     Answering paragraph 75 of the Complaint, Trustee Corps denies.
 9           The remainder of the Plaintiffs’ Complaint consists of a prayer for relief. Trustee Corps
10   denies that Plaintiffs are entitled to any relief against Trustee Corps.
11           All paragraphs of the Complaint not expressly admitted herein are hereby denied. Trustee
12   Corps reserves the right to amend its answer and affirmative defenses.
13                                   VIII. AFFIRMATIVE DEFENSES
14           By way of further answer and as affirmative defenses against Plaintiffs, Trustee Corps
15   alleges as follows:
16           A.      Plaintiffs’ claims against Trustee Corps may be barred in whole or in part because
17   Plaintiffs fail to state a claim upon which relief may be granted.
18           B.      Plaintiffs’ claims against Trustee Corps may be barred in whole or in part under
19   the doctrines of waiver, laches, estoppel, and/or unclean hands.
20           C.      Plaintiffs’ claims against Trustee Corps may be barred in whole or in part because
21   Plaintiffs have failed to suffer any damages proximately caused by Trustee Corps.
22           D.      Plaintiffs’ alleged damages, if any, are the result of their own fault, or the fault of
23   another, for which Trustee Corps has no liability.
24           E.      Plaintiffs do not have a cognizable claim for damages against Trustee Corps
25   because Trustee Corps has not breached any duty with regard to its role as trustee on the deed of
26   trust for the real property at issue.
27
     DEFENDANT MTC FINANCIAL INC. D/B/A                    P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                             1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                   Bellevue, Washington 98004-8341
     COMPLAINT - 13                                        TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
            Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 14 of 15




 1          F.      Plaintiffs’ claim is barred in whole or in part because Trustee Corp has not
 2   violated any aspect of Washington’s Deed of Trust Act.
 3          G.      Plaintiffs’ claim is barred in whole or in part by an applicable statute of
 4   limitations and/or statutes of repose.
 5          H.      Plaintiffs’ claim is barred in whole or in part to the extent that the FDCPA does
 6   not apply to foreclosure activity.
 7          I.      Trustee Corps reserves its right to seek attorney’s fees and costs as allowed by
 8   RCW 4.84.185 on the ground that the Plaintiffs’ action is advanced without reasonable cause.
 9          J.      All affirmative defenses are asserted based on information available at this time.
10   Trustee Corps reserves its right to amend, withdraw, or add affirmative defenses as its
11   investigation continues and discovery occurs in this case.
12                        IX.     TRUSTEE CORPS’ PRAYER FOR RELIEF
13               WHEREFORE, having answered Plaintiffs’ Complaint and asserted affirmative
14   defenses, Trustee Corps requests the following relief:
15          A.      That Plaintiffs’ Complaint be dismissed with prejudice, and that they take nothing
16   thereby;
17          B.      That Trustee Corps be awarded its attorney’s fees and costs as allowed by law
18   including RCW 4.84.185 and / or Rule 11 of this Court; and
19          C.      Such other relief as the Court deems just and equitable.
20          DATED: August 13, 2021.
                                               PETERSON RUSSELL KELLY LIVENGOOD, PLLC
21
                                               By: s/ Michael S. DeLeo
22                                                  Michael S. DeLeo, WSBA # 22037
                                                    Peterson Russell Kelly Livengood PLLC
23                                                  10900 NE 4th Street, Suite 1850
                                                    Bellevue, WA 98004
24                                                  Telephone: (425) 462-4700
                                                    E-Mail: mdeleo@prklaw.com
25                                                  Attorney for Defendant MTC Financial Inc.,
                                                    d/b/a Trustee Corps
26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A                  P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                           1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’                 Bellevue, Washington 98004-8341
     COMPLAINT - 14                                      TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
           Case 2:21-cv-00813-BJR Document 12 Filed 08/13/21 Page 15 of 15



                                    CERTIFICATE OF SERVICE
 1
 2          I certify that I caused to be served in the manner noted below a copy of the foregoing
     pleading on the following individual(s):
 3
     Vicente Omar Barraza                                  []    Via Facsimile
 4   Barraza Law PLLC                                      []    Via First Class Mail
     10728 16th Ave SW                                     []    Via Messenger
 5
     Seattle, WA 98146                                     []    Via Email
 6   Email: omar@barrazalaw.com                            [X]   Via CM/ECF Electronic Notice

 7   Christina L. Henry                                    []    Via Facsimile
     Henry & Degraaff PS                                   []    Via First Class Mail
 8   113 Cherry Street, PMB 58364                          []    Via Messenger
 9   Seattle, WA 98104                                     []    Via Email
     Telephone: (206) 330-0595                             [X]   Via CM/ECF Electronic Notice
10   Email: chenry@hdm-legal.com

11   Ha Thu Dao                                            []    Via Facsimile
     10728 16th Ave SW                                     []    Via First Class Mail
12   Seattle, WA 98146                                     []    Via Messenger
13   Telephone: (727) 269-9334                             []    Via Email
     Email: hadaojd@gmail.com                              [X]   Via CM/ECF Electronic Notice
14
     Nellie Q. Barnard                                     []    Via Facsimile
15   Holland & Knight LLP                                  []    Via First Class Mail
     601 SW Second Ave, Suite 1800                         []    Via Messenger
16   Portland, OR 97204                                    []    Via Email
17   Telephone: (503) 243-2300                             [X]   Via CM/ECF Electronic Notice
     Email: nellie.barnard@hklaw.com
18
            DATED: August 13, 2021, at Bellevue, Washington.
19
                                                    s/ Rachel White
20                                                  Rachel White, Paralegal
                                                    Peterson Russell Kelly Livengood, PLLC
21                                                  10900 NE 4th Street, Suite 1850
                                                    Bellevue, WA 98004
22                                                  Telephone: (425) 462-4700
                                                    E-Mail: rwhite@prklaw.com
23

24

25

26

27
     DEFENDANT MTC FINANCIAL INC. D/B/A              P ETERSON R USSELL K ELLY L IVE NGOOD PLLC
     TRUSTEE CORPS’ ANSWER AND                       1850 Skyline Tower – 10900 NE Fourth Street
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’             Bellevue, Washington 98004-8341
     COMPLAINT - 15                                  TELEPHONE (425) 462-4700 FAX (425) 451-0714

     CASE NO.: 2:21-CV-00813-BJR
